


[Form of Letter Agreement for Directors and Officers]

[Insert Date]

BPW Acquisition Corp.

750 Washington Boulevard

Stamford, Connecticut 06901

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Re: Initial Public Offering

Ladies and Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between BPW
Acquisition Corp., a Delaware corporation (the “Company”) and Citigroup Global
Markets Inc., as representative of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Offering”) of 35,000,000 of the Company’s units (the “Units”), each comprised
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), and one warrant exercisable for one share of Common Stock
(each, a “Warrant”). The Units sold in the Offering will be listed and traded on
the American Stock Exchange pursuant to a Registration Statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission. Certain capitalized terms used herein are defined in
paragraph [7][8] hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned [officer] [director] hereby agrees with the
Company as follows:

1. [(a)] The undersigned agrees that (i) in connection with a vote to approve
any proposed Initial Business Combination or an amendment to the Company’s
amended and restated certificate of incorporation to provide for an Extension
Period, as the case may be, the undersigned shall [include for independent
directors only: (a) vote all shares of Founders’ Common Stock owned by the
undersigned in accordance with the majority of the votes cast by the Public
Stockholders and (b)] vote any shares of Common Stock acquired by him or her in
the Offering or the secondary public market in favor of any proposed Initial
Business Combination or an amendment to the Company’s amended and restated
certificate of incorporation to provide for an Extension Period, as the case may
be, and (ii) vote all shares of Common Stock [(including Founders’ Common
Stock)] owned by him or her in favor of an amendment to the Company’s

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 2

 

amended and restated certificate of incorporation providing for the Company’s
perpetual existence in connection with a vote to approve a proposed Initial
Business Combination. [Include for independent directors only: The undersigned
also acknowledges and agrees that he or she will not have any conversion rights
with respect to the shares of Founders’ Common Stock owned by the undersigned.]

[Include for independent directors only: (b) To the extent that the Underwriters
do not exercise their over-allotment option to purchase an additional 5,250,000
Units of the Company (as described in the Prospectus), the undersigned agrees
that he or she shall return to the Company for cancellation, at no cost, the
number of Founders’ Units held by the undersigned determined by multiplying
5,372 by a fraction, (i) the numerator of which is 5,250,000 minus the number of
shares of Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 5,250,000.]

[Include for independent directors only: (c) The undersigned hereby waives any
right, title, interest or claim of any kind in or to any distributions of the
Trust Account as a result of any liquidation of the Company with respect to his
or her shares of Founders’ Common Stock.] The undersigned hereby waives any
claim the undersigned may have in the future against the Trust Account, and will
not seek recourse against the funds held in or distributed from the Trust
Account prior to an Initial Business Combination, in either case on account of,
or arising out of, any contracts or agreements with the Company.

2. The undersigned [officer] [director] hereby agrees that in the event that the
Company fails to consummate an Initial Business Combination within 24 months
after the date of the final Prospectus relating to the Offering (or within any
Extension Period), the undersigned shall take all reasonable steps to (a) cause
the Trust Account to be liquidated and distributed to the holders of Common
Stock purchased in the Offering as soon as reasonably practicable and (b) cause
the Company to be dissolved and liquidated as soon as reasonably practicable.
The undersigned agrees that in connection with any cessation of the corporate
existence of the Company, he or she will take all reasonable steps to cause the
Company to adopt a plan of dissolution and distribution in accordance with
Section 281(b) of the General Corporation Law of the State of Delaware or any
successor provision thereto.

3. [Include for independent directors only: (a) The undersigned shall not
without the prior written consent of the underwriters with respect to the
Offering (i) sell, offer to sell, contract or agree to sell, assign,
hypothecate, donate, pledge, grant any security interest in, encumber, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder, in respect of, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of, or any securities convertible into or exercisable
or

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 3

 

exchangeable for, or other rights to purchase, whether any such transaction is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii) in respect of:

(A) his or her Founders’ Securities, for a period of one year from the date the
Company consummates its Initial Business Combination or earlier in the event
that subsequent to the consummation of the Initial Business Combination (x) the
last sales price of the Common Stock equals or exceeds $13.25 per share for any
20 trading days within any 30-trading day period commencing 90 days after the
date of the consummation of such Initial Business Combination or (y) the Company
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property;

(B) his or her Sponsors’ Warrants and underlying shares of Common Stock, until
after the Company completes its Initial Business Combination; and

(C) his or her other securities of the Company, for a period of 180 days from
the date of the final Prospectus relating to the Offering.

(b) Notwithstanding the foregoing, the undersigned may transfer (i) his or her
Founders’ Securities (A) to partners, members or employees of Perella Weinberg
Partners Group LP, Brooklyn NY Holdings LLC or the Company, (B) to a holders’
partners or members upon its liquidation, (C) to relatives and trusts for estate
planning purposes, or (D) by private sales with respect to up to 33% of the
Founders’ Units made at or prior to the consummation of the Initial Business
Combination at prices no greater than the price at which the Founders’ Units
were originally purchased from the Company, and (ii) his or her Sponsors’
Warrants and underlying shares of Common Stock (A) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors or any affiliates of either Sponsor, including the holders of their
equity securities and partners, members and employees of Perella Weinberg
Partners Group LP and Brooklyn NY Holdings LLC, (B) by gift to a member of a
holder’s immediate family or to a trust, the beneficiary of which is a member of
the holder’s immediate family, an affiliate of a Sponsor or to a charitable
organization; (C) by virtue of the laws of descent and distribution upon death
of any holder; (D) by virtue of the laws of the state of Delaware or the
Sponsor’s limited partnership or limited liability company agreement upon
dissolution of the Sponsor, or (E) pursuant to a qualified domestic relations
order to which a holder is subject; provided, however, that the permissive
transfers set forth in this paragraph (b) may be implemented only upon the
respective transferee’s written agreement with the Company to be bound by the
terms and conditions of such transfer restrictions and, if at the time
applicable, the voting, waiver and forfeiture provisions with respect to the
securities being transferred (as applicable, such permitted transferees the
“Permitted Transferees”).

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 4

 

[Include for officers and non-independent directors only: (a) For a period of
180 days from the date of the final Prospectus relating to the Offering, the
undersigned shall not without the prior written consent of the underwriters with
respect to the Offering (i) sell, offer to sell, contract or agree to sell,
assign, hypothecate, donate, pledge, grant any security interest in, encumber,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder, in respect of any securities of
the Company, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of,
or any securities convertible into or exercisable or exchangeable for any
securities of the Company, or other rights to purchase, Common Stock or any such
securities, whether any such transaction is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii);
provided, however, that in the event any Private Placement Securities are
transferred to the undersigned, the undersigned shall be bound by the transfer
restrictions and, if at the time applicable, the voting, waiver and forfeiture
provisions, applicable to such Private Placement Securities set forth in that
certain letter agreement dated of even date herewith by and between the
transferor of such securities and the Company.]

([b][c]) Further, the undersigned agrees that after the applicable lock-up
periods described in this Section 3 have elapsed, such securities shall only be
transferable or saleable pursuant to a sale registered under the U.S. Securities
Act of 1933, as amended, and the rules and regulations of the SEC promulgated
thereunder or pursuant to an available exemption from such registration.
[Include for independent directors only: The Company and the undersigned each
acknowledge that pursuant to the Registration Rights Agreement dated February
26, 2008 between the Company, the Sponsors and certain directors of the Company,
including the undersigned, the undersigned may request that a registration
statement relating to the Founders’ Securities and the Sponsors’ Warrants
including the underlying shares of Common Stock be filed with the Securities
Exchange Commission prior to the end of the applicable lock-up period described
in this Section 3; provided that such registration statement does not become
effective prior to the end of the applicable lock-up period.]

4. The undersigned’s biographical information furnished to the Company and
attached here as Exhibit A is true and accurate in all respects and does not
omit any material information with respect to the undersigned’s background. The
undersigned’s questionnaires furnished to the Company and the Underwriters and
attached hereto as Exhibits B-1 and B-2 are true and accurate in all respects.
The undersigned represents and warrants that:

(a) the undersigned is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 5

 

(b) the undersigned has never been convicted of or pleaded guilty to any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and the undersigned is not currently a defendant in any such criminal
proceeding; and

(c) the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registrations denied, suspended or revoked.

5. (a) Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned will be entitled to receive, and no such person
will accept, any fees, reimbursements or other compensation of any kind from the
Company for services rendered to the Company prior to or in connection with the
consummation of an Initial Business Combination other than reimbursement for any
out-of-pocket expenses related to the Offering and identifying, investigating
and consummating an Initial Business Combination. The undersigned acknowledges
that the audit committee of the Company’s board of directors will review and
approve all payments and reimbursements made to the undersigned and his or her
affiliates in excess of $10,000, and that any payments and reimbursements made
to members of the audit committee will be reviewed and approved by the Company’s
board of directors, with any interested directors abstaining from such review
and approval.

(b) Neither the undersigned nor any affiliate of the undersigned will accept a
finder’s fee, consulting fee or any other compensation or fees from any other
person in connection with an Initial Business Combination, other than
compensation or fees that may be received for any services provided following an
Initial Business Combination.

[Include for officers only: 6. The undersigned agrees that he or she will not
become a sponsor, promoter, officer or director of any other blank check company
until the earlier of the filing by the Company of a Form 8-K with the SEC
announcing the execution by the Company of a definitive agreement for an Initial
Business Combination and the Company’s liquidation. The undersigned hereby
acknowledges and agrees that (a) monetary damages would not be an adequate
remedy for any breach by the undersigned of any of his or her obligations under
this paragraph 6, and (b) the non-breaching parties hereto shall be entitled to
injunctive relief, in addition to any other remedy such parties may have, in the
event of such breach.]

[6][7]. The undersigned has full right and power, without violating any
agreement by which he or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this letter agreement and serve as [specify office] [a
director] of the Company, and hereby consents to being named in the Prospectus
as an [officer] [director] of the Company.

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 6

 

[7][8]. As used herein, (a) an “Extension Period” shall mean the extended period
of time within which the Company must complete an Initial Business Combination
from 24 months to up to 30 months from the date of the final Prospectus approved
by the Company’s stockholders in accordance with and under the circumstances
contemplated by the Company’s amended and restated certificate of incorporation;
(b) an “Initial Business Combination” shall mean a business combination with one
or more target businesses that have an aggregate fair market value of at least
80% of the amount held in the Trust Account (excluding the amount held in the
trust account representing the underwriters’ deferred commission) at the time of
the signing of a definitive agreement in connection with an Initial Business
Combination; (c) “Founders’ Securities” shall mean the Founders’ Units,
Founders’ Common Stock, Founders’ Warrants and the shares of Common Stock
underlying the Founders’ Warrants; (d) “Founders’ Units” shall mean the
7,102,941 units of the Company in aggregate amount acquired by the Sponsors
prior to the consummation of the Offering, with each unit consisting of one
share of Common Stock (the “Founders’ Common Stock”) and one warrant to purchase
one share of Common Stock (the “Founders’ Warrants”), of which an aggregate of
270,927 Founders’ Units were subsequently transferred to Roger W. Einiger, J.
Richard Fredericks, and Wolfgang Schoellkopf; (e) “Private Placement Securities”
shall mean the Founders’ Securities and the Sponsors’ Warrants; (f) “Public
Stockholders” shall mean the holders of the Company’s securities issued in the
Offering; (g) “Registration Rights Agreement” shall mean that certain
Registration Rights Agreement, dated as of February 26, 2008, entered into by
and among the Company, the Sponsors and the other parties thereto; (h)
“Sponsors” shall mean Perella Weinberg Partners Acquisition LP, a Delaware
limited partnership, and BNYH BPW Holdings LLC, a Delaware limited liability
company; (i) “Sponsors’ Warrants” shall mean the 8,600,000 warrants of the
Company in aggregate amount, each exercisable for one share of Common Stock,
acquired by the Sponsor simultaneously with the consummation of the Offering, of
which an aggregate of 149,571 Sponsors’ Warrants were subsequently transferred
to Roger W. Einiger, J. Richard Fredericks, and Wolfgang Schoellkopf; and (j)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Offering and the proceeds of the private placement of the
Sponsors’ Warrants will be deposited.

[8][9]. Nothing contained herein shall be deemed to render any underwriter with
respect to the Offering a representative of, or a fiduciary with respect to, the
Company, its stockholders, or any creditor or vendor of the Company with respect
to the subject matter hereof or the transactions contemplated hereby. This
letter agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto. No
party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be governed by,
construed in accordance with, and interpreted pursuant to the laws of the State
of New York, without giving effect to its choice of laws principles. This letter
agreement shall be binding on the parties hereto and their respective
successors, heirs, personal representatives and permitted assigns. This letter
agreement shall terminate on the earlier of (i) the expiration of the Lock-Up
Period and (ii) the liquidation of the Company; provided, that this letter
agreement shall

 

 

--------------------------------------------------------------------------------






BPW Acquisition Corp.
Citigroup Global Markets Inc.
Page 7

 

earlier terminate in the event that the Offering is not consummated and closed
by October 31, 2008; provided, further that any such termination shall not
relieve the undersigned from liability for any breach of this agreement by him
or her prior to its termination.

 

 

 

 

 

Sincerely,

       



 

 



 

 

 

[Name]

Acknowledged and Agreed:

BPW ACQUISITION CORP.

 

By:



 

 



 

Michael E. Martin
Chief Executive Officer

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

By:



 

 



 

[Name]
[Title]

 

 

 

 

 

--------------------------------------------------------------------------------






Exhibit A

(Attached)

 

 

--------------------------------------------------------------------------------






Exhibit B-1

(Attached)

 

 

--------------------------------------------------------------------------------






Exhibit B-2

(Attached)

 

 

--------------------------------------------------------------------------------